Order filed November 8, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00701-CR
                               NO. 14-16-00702-CR
                                    ____________

                 JONATHAN SCOTT GUEVARA, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                             Harris County, Texas
                  Trial Court Cause Nos. 1443448 and 1443449

                                      ORDER

      The clerk’s records in these appeals were filed October 21, 2016. Our review
has determined that a relevant item has been omitted from each record. See Tex. R.
App. P. 34.5(c). Accordingly, the Harris County District Clerk is directed to file a
supplemental clerk’s record in each appeal on or before December 8, 2016,
containing: defendant’s motion for new trial, filed July 22, 2016. If the omitted
item is not part of the case file, the district clerk is directed to file a supplemental
clerk’s record in each appeal containing a certified statement that the omitted item
is not a part of the case file.

                                  PER CURIAM




                                         2